DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Amendment/Response dated 2/7/22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5-7, 9, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Slater et al (US 2005/0113798 hereafter Slater) in view of Castro et al (US 2008/0275432 hereafter Castro).
Slater discloses a dual lumen catheter for delivery of compounds to the blood vessels including glues for sclerotherapy [abstract, 0032, 0040].  The device comprises a container for the glue, a container for a gas like air or fluid like saline [Figure 2, parts 21, 41, 20].  The device comprises a light 
While the reference discloses a double-lumen catheter that can deliver an adhesive for sclerotherapy where the device comprises a light source, the reference is silent to the specific wavelength of the light of the source.  The use of specific light source wavelength for curing adhesives is well known in the art as seen in Castro.
Castro discloses a sclerotherapy comprising a glue in the form of an adhesive foam and a light sensitive compound [0061, claims]. The delivery method comprises bolus injections, where a medical gas is also injected with the formulation such as air [0050]. The forma and air can be loaded in separate containers and subsequently injected a boil [0050, Examples]. The foam is activated via a diode laser that emits light at a wavelength of 625 nm [0036]. The sclerotherapy foam of the Castro invention acts to occlude the vein [Example 2, 0071-0072]. The foams can be used in methods of treating vein diseases such as varicose veins [Examples]. A single device provides the injection of the foam and the laser radiation required to activate the photosensitizer [0042]. The invention further comprises sensors which are present to monitor the temperature of the formulation is polymerizes and disrupts the veins [Example 1]. It would have been obvious to include the light source onto the application gun of Slater as it would solve the same problem and provide an external energy source that help treat the blood vessel conditions.
With these aspects in mind it would have been obvious to combine the light source of Castro into the double lumen structure of Slater as they solve the same problem.  It would have been obvious to follow the suggestions of Slater to include a light source and occluding agents that are deliverable via the device, and look to the light source of Castro in order to cure the glue of Slater as they solve the same problem of sclerotherapy.  One of ordinary skill in the art would have been motivated to combine the prior arty with an expected result of a stable device for sclerotherapy.
Response to Arguments
Applicant’s arguments with respect to claim(s) 5-7, 9 and 13-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618